Citation Nr: 0508488	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for lateral epicondylitis of the left (minor) elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2002, a hearing was held before  a Veterans Law 
Judge (VLJ) at the RO (Travel Board hearing); a copy of the 
transcript is associated with the record.  In July 2003, that 
VLJ remanded the case to the RO on the issues of entitlement 
to service connection for arthritis of the left and right 
feet and for a left elbow disorder.  The case was transferred 
to the Appeals Management Center (AMC) in Washington, DC.  In 
June 2004, VA granted service connection for lateral 
epicondylitis of the left (minor) elbow and assigned an 
initial rating of 10 percent, effective February 1, 2000.  In 
a July 20, 2004 VA Form 1-646, the veteran's representative 
raised the issue a higher initial rating for the left elbow 
disorder.  The Board construes this statement as a timely 
notice of disagreement (NOD) with the June 2004 rating 
decision, which assigned the initial 10 percent rating for 
the veteran's left elbow disorder and as such requires the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In a February 2005 letter, the Board advised the veteran that 
the VLJ, who held the November 2002 Travel Board hearing, had 
retired and asked him if he wanted another hearing before a 
different VLJ before the Board acts on his appeal.  In a 
response dated the same month, the veteran indicated he 
wanted another Travel Board hearing.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The case must be returned to the RO in order to ensure due 
process.  In a February 2005 response to a letter from the 
Board notifying the veteran that the VLJ, who had presided at 
his November 2002 hearing had retired and was no longer 
employed by the Board, the veteran requested another hearing 
before a VLJ sitting at the RO (Travel Board hearing).  Such 
a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2004).  The veteran has yet been afforded such a hearing.

As noted above, the Board construed a July 2004 VA Form 1-646 
from the veteran's representative as an NOD with regard to 
the initial 10 percent rating assigned for the veteran's 
lateral epicondylitis of the left (minor) elbow, in a June 
2004 rating decision.  The RO has yet to discuss this issue 
in a separate SOC.  Where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a Travel Board hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

2.  The RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to an initial rating in 
excess of 10 percent for lateral 
epicondylitis of the left (minor) elbow.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his increased rating claim 
reviewed by the Board.  The RO should 
allow the veteran and his representative, 
if any, the requisite period of time for 
a response.

Thereafter, the claims file should be returned to this Board 
for further appellate review.  The purposes of this remand 
are to comply with due process of law.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



